Citation Nr: 1538086	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  13-11 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the whole body, to include as due to herbicide exposure.

2.  Entitlement to service connection for paralysis from the chest down.

3.  Entitlement to service connection for prostate and bladder disorders.

4.  Entitlement to service connection for a blood disorder.

5.  Entitlement to service connection for a lung disorder, to include emphysema and chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for hepatitis C.

7.  Entitlement to service connection for a heart disorder.

8.  Entitlement to service connection for Meniere's disease.

9.  Entitlement to service connection for dental trauma for compensation purposes.

10.  Entitlement to special monthly compensation due to the need for aid and attendance.

11.  Entitlement to individual unemployability (TDIU). 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from June 1968 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2011 and March 2013 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran disagreed with determinations in these decisions, and in April 2014 the Board remanded these issues to the RO for additional development.  Such development having been completed, the appeals have been returned to the Board for additional adjudication.

The Veteran testified via video conference from the RO in Muskogee before the undersigned Acting Veterans Law Judge in November 2013.  A transcript of the hearing has been associated with the claims file.

The issue of service connection for dental trauma for compensation purposes addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

A claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment under 38 C.F.R. § 3.381.  Mays v. Brown, 5 Vet. App. 302 (1993).  In dental claims, the RO adjudicates the claim for service connection and the Veterans Health Administration (VHA) adjudicates the claim for outpatient treatment.  As the immediate matter regarding the claimed dental disorder stems from an adverse determination by the RO, the appeal is limited to the issue of service connection for a dental disorder for the purpose of compensation.  The claim for service connection for a dental disorder for the purpose of obtaining VA outpatient dental treatment has not yet been adjudicated.  Therefore the Board does not have jurisdiction over it, and it is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides during service. 

2.  Symptoms of arthritis did not manifest during service, or to a compensable degree within one year of separation from service, and arthritis is not related to service, to include in-service exposure to Agent Orange.

3.  Paralysis onset several years after service, and is not related to service. 

4.  The Veteran does not have a prostate or bladder disorder which was incurred in, or is related to service.

5.  The Veteran does not have a blood disorder which was incurred in, or is related to, service, including anemia.

6.  The Veteran does not have a current lung disorder which was incurred in, or is related to, service, including COPD and emphysema.

7.  The Veteran does not have hepatitis C, nor has he had the disorder at any time during the period on appeal.

8.  The Veteran does not have a current heart or other cardiovascular disorder which was incurred in, or is related to, service.

9.  The Veteran does not have Meniere's disease, nor has he had the disorder at any time during the period on appeal.

10.  The Veteran does not require the regular aid and attendance of another person to assist in the activities of daily living or to protect him from the hazards of his environment as a result of his service-connected disabilities.

11.  The Veteran is not rendered unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Arthritis was not incurred in service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  Paralysis was not incurred in service and may not be presumed to have been incurred therein, and was not proximately caused a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.10(a) (2014).

3.  Neither a prostate nor a bladder disorder was incurred in, or as a result of, service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

4.  A blood disorder was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

5.  A lung disorder was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

6.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

7.  A heart disorder was not incurred in, or as a result of, service.  38 U.S.C.A. §§ 1101, 1110, 1116, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

8.  The criteria for service connection for Meniere's disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

9.  The criteria for SMC based upon the need for regular aid and attendance of another person have not been met at any period covered by this claim.  38 U.S.C.A. 
§§ 1114; 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).

10.  The criteria for TDIU have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is claiming entitlement to service connection for several disorders, special monthly compensation due to the need for the regular aid and attendance of another person, and a total disability rating based on individual unemployability.  Of his service connection claims, several relate to exposure to herbicide agents, including Agent Orange.  Initially, the Board recognizes that the Veteran is presumed to have been exposed to Agent Orange during service as his service personnel records verify that he was in the Republic of Vietnam during the Vietnam war.  38 C.F.R. § 3.307(a) (2014).  Additionally, during his 2013 hearing before the undersigned, the Veteran indicated that he had been a combat engineer and was exposed to chemicals including diesel fuel, solvents, paint thinners, white phosphorous, and asbestos.  To that end, the Veteran's DD Form-214 confirms that he was an engineer and equipment repairman, the equivalent of a civilian automobile repairman.  Given such an occupation, the Board presumes the Veteran was exposed to the foregoing substances, although it makes no determination regarding the extent of such exposure.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); see also Degmetich v. Brown, 104 F.3d 1328 (1997).  This requirement "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim."  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (holding that evidence of a recent diagnosis of a disability prior to a claim for benefits based on that disability, is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).

Certain disorders, including anemia and arthritis, are chronic diseases listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply in consideration of those claims.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, as there is no evidence that any chronic disorder had its onset in service, with subsequent continuous symptoms since that time, the provisions of 38 C.F.R. § 3.303 are not specifically for application in the Veteran's claims.  Nonetheless, when a Veteran is found not to be entitled to a regulatory presumption of service connection for any given disability, the claim is reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1043-1044 (Fed. Cir. 1994).  

The Veteran has suggested that some disorders, for example paralysis, may be related (i.e., secondary) to other service-connected disorders.  In addition to those disorders incurred during service, and except as provided in 38 C.F.R. § 3.300(c), a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2014).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service connected disease or injury.  See 38 C.F.R. § 3.310(b) (2014).  Establishing service connection on a secondary basis requires (1) medical evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Service connection for Arthritis and Paralysis

The Veteran is seeking service-connected for what he has described variably as arthritis of the entire body, but has more specifically indicated to be arthritis of the spine.  He has also claimed that systemic osteoarthritis, resulting in brittle bones, has caused numerous injuries including paralysis from the chest down.  The Veteran's essential argument was well-articulated by his then-representative during his 2013 hearing before the undersigned when she argued that exposure to dioxins (i.e., Agent Orange) during service caused osteoarthritis and arthritis weakening the Veteran's bones.  As a result "a very minor [post-service] bicycle accident resulted in paralysis."  It was also suggested that general weakening of the bones resulted in loss of several teeth over time.

During his hearing, the Veteran was advised to provide documentation of his post-bicycle accident hospitalization and medical treatment.  Unfortunately, the Veteran has not supplied these documents, nor has he provided sufficient information for VA to attempt to acquire them.  Thus the Board is left only to consider the evidence presented.

Regarding the Veteran's exposure to Agent Orange, a veteran exposed to Agent Orange - and the Veteran is presumed to have been so exposed based on his service within Vietnam during the Vietnam War - is entitled to service connection on a presumptive basis for only specific diseases and disorders, 38 C.F.R. § 3.309(e) (2014).  The Veteran does not have, nor has he ever had during the period on appeal, any of those prescribed disorders.  However, in light of Combee, the Board has considered all such claims on a direct basis.  Additionally, that a disease is not listed as presumptively service connected under 38 C.F.R. § 3.303 does not preclude service connection on competent evidence that the disorder was otherwise incurred as a result of exposure to Agent Orange.  

Several research articles have been submitted in support of the Veteran's contentions, including those entitled, Effects of 2, 3, 7, 8-Tetrachlorodibenzo-p-Dioxin on Bone in Two Rat Strains with Different Aryl Hydrocarbon Receptor Structures; Inhibition of dioxin effects on bone formation in vitro by a newly described aryl hydrocarbon receptor antagonist, resveratrol; and Short-term exposure to dioxin impairs bone tissue in male rats.  The Board observes that generic information from a medical journal, treatise, or website is too "general and inconclusive" to establish a medical nexus to a disease or injury, Mattern v. West, 12 Vet. App. 222, 228 (1999).  Thus, without application to the specific facts and circumstances of the Veteran's case by a competent professional, the treatise information presented is of little probative value in substantiating the Veteran's claims.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature, which does not apply medical principles to the facts of an individual case, does not provide competent evidence).

In October 2013, the Veteran's private physician did indeed report that the Veteran "has [a] history of exposure to Agent Orange and he believes that the Agent Orange is causing the peripheral neuropathy and aggravating it.  He also has [a] history of severe osteoporosis during early age and [in his] 20s or 30s associated with [a] cervical spine fracture triggered by a minor accident while bicycling."  In spite of assertions by the Veteran and his former representative, rather than making a medical determination that Agent Orange exposure is in any way linked to a disorder of the bones, the Veteran's private physician merely recorded the Veteran's assertion to that effect.  The Veteran's report of injury, history of symptoms, history of treatments, current complaints, and suggestion of an underlying cause of the foregoing - when made to a doctor - is lay evidence and only competent and probative to the extent that the Veteran is competent to make the assertions.  Such history and complaints are not transformed into competent medical evidence just because the Veteran has told them to a doctor who writes them down.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).

In September 2013, the same physician had commented that the Veteran "has [a] history of exposure to Agent Orange," and that he "developed osteoporosis at a younger age with relatively minor injury to the neck leading to cervical spine fracture and tetraplegia."  However, the physician failed to draw a connection between these events, and the Board finds his word-choice telling insofar as it lacks any definitive conclusions and is limited to factual observations.  In a letter dated approximately one week later, the physician addressed this gap in stating that the Veteran has a "history of exposure to Agent Orange with osteoporosis associated with it."  This lone statement - devoid of any underlying rational or explanation - carries only very limited value.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  See also, Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

The Board is left to weight the forging opinion against a December 2010 VA examiner's opinion regarding the etiology of the Veteran's arthritis.  At that time, following a review of the Veteran's service treatment records and post-service treatment records, as well as consideration of the Veteran's lay history and an express recognition that the Veteran was exposed to Agent Orange during service, the examiner conclude that it was "at least as likely as not that the Veteran's arthritis . . . is related to [an] incident of pain and contusion to his back noted in service," referring to a January 1971 service treatment records reflecting "flank pain secondary to [an] injury three days [prior]" with a "contusion, middle of back" at the L1 level.  Of note, on separation in June 1971, the Veteran denied any arthritis or rheumatism; bone, joint, or other deformity and back trouble of any kind, and examination revealed a normal spine.  In arriving at this conclusion, the examiner stated that "[i]t is a known fact that military duties requires additional weights applied to the body frame this results in alteration of normal aging process and accelerate the general wear and tear of weight bearing joints."  In spite of having recognized the Veteran's exposure to Agent Orange, the examiner made no suggestion that there was any etiological connection between the Veteran's current arthritis and exposure to the chemical.

On further review of the claims file, including consideration of the Veteran's post-service motor vehicle accident while riding his bicycle, the examiner concluded that arthritis of the spine is not related to a contusion in military service, as there was "no significant clinical findings found" to support such a connection.  The Board finds the examiner's second conclusion to be exceptionally probative in establishing the arthritis is note related to service, but rather is secondary to a post-service accident.  While somewhat conflicting with his initial conclusion, the Board nonetheless finds it more probative as it considers the unique circumstances of the Veteran's post-service medical history in supporting the conclusion reached.

Based on the foregoing, the Board finds that the Veteran had an in-service injury to the back but was normal at separation.  Approximately 15 years after service, he was struck by a vehicle while riding his bicycle and suffered an unfortunate spinal injury resulting in paralysis and precipitating the onset of multi-joint arthritis.  However, the Veteran's arthritis and paralysis are unrelated to service - including exposure to Agent Orange.  Accordingly, the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application, and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Prostate and/or Bladder Disorder

A November 2010 report of contact reflects the Veteran's assertion that ongoing bladder infections, "according to the [V]eteran, are symptoms of being paralyzed from the chest down."  This is a contention he continued to advance during his 2013 hearing before the undersigned where he added that due to paralysis, he uses a catheter in order to drain his bladder.  This use of the catheter, however, causes chronic urinary tract infections (UTIs) - a problem which did not exist prior to the bicycle accident which regrettably left him paralyzed from the chest down.  As an initial matter, entitlement to service connection for paralysis has been denied, and thus any theory of entitlement based on secondary service must be denied as a matter of course.  

Nonetheless, the Board will consider the Veteran's claim on a direct basis.  Service treatment records show no evidence of complaints or treatment referable to the prostate, bladder, or the genitourinary system.  The record confirms that the Veteran now suffers from recurrent UTIs, however, there is no evidence - from the Veteran or elsewhere within the record - even suggesting that UTIs had there onset during or as a result of service.  Accordingly, without any evidence linking a current balder disorder with service, service connection is denied.

At his 2013 hearing, the Veteran claimed to have an enlarged prostate, which he associated with exposure to Agent Orange.  While prostate cancer is among those disorder for which service connection may be established on a presumptive basis under 38 C.F.R. § 3.309, the Veteran does not have prostate cancer.

Regarding the question of a current prostate disorder, the Veteran may report what he recalls having been told by a healthcare provider, however he is not competent himself to diagnose a medically complex disorder such as enlarged prostate.  Layno v. Brown, 6 Vet. App. 465.  Evidence of record suggests, in fact, that the Veteran does not have a current prostate disorder.  In November 2011, radiographic imaging revealed that the prostate gland was not enlarged, and in August, September, and October 2013, the Veteran's private physician noted no evidence of prostate hypertrophy or prostatitis.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  While the Veteran may believe he has a prostate disorder, the objective medical evidence shows that he does not.  Without a disorder, service connection cannot be established, and the claim must be denied.

In short, the evidence shows that the Veteran has not had a prostate disorder at any time during the period on appeal, and to the extent that he has had recurrent UTIs, there is no evidence linking them to service or a service-connected disease or disability.  Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 
Service Connection for a Blood Disorder

The Veteran is claiming that a blood disorder, specifically anemia; laboratory findings from September and October 2013 confirm that the Veteran was mildly anemic.  Service treatment records, however, show no complaints or treatment referable to a blood disorder, including anemia.  

Other than his own statements at his 2013 hearing, however, there is no evidence linking anemia to service - including Agent Orange exposure.  He does not describe continuity of symptomatology and is not shown to have the medical expertise to link anemia to his military service.  Thus, the Board is left without probative evidence of any connection to service, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Lung Disorder, to include Emphysema and COPD

The Veteran has been diagnosed with emphysema and COPD, and seeks service connection for both.  He contends that in-service exposures to diesel fuel, solvents, paint thinners, white phosphorous, and asbestos caused the claimed disorders.  

While the Board presumes that such exposures are consistent with the Veteran's duties as an engineer and equipment repairman (see the Veteran's DD-214), service treatment records are silent for complaints or treatment referable to the lungs, to include on report of medical history in June 1971 when the Veteran affirmatively denied asthma, shortness of breath, and pain or pressure in the chest.  The Veteran's physical examination at separation was also normal with respect to the lungs and chest.  

In April 2006, x-ray imaging showed that the lungs were clear, and there was no radiographic evidence of acute disease.  On complaints of shortness of breath in July 2008, radiographic imaging revealed the lungs were still clear, and the impression was of "poor inspiratory effort, [and] no evidence of acute disease."

In June 2010, right lower lobe pneumonia with subtle right pleural effusion was diagnosed, and a 1.6 cm spiculated pulmonary nodule was seen within the right upper lobe.  It was suggested that "this could represent scarring," however, "a neoplastic etiology could have this appearance" as well.  A clinical biopsy was suggested, but was not conducted given the Veteran's health complications associated with being wheelchair bound.  Finally, mild to moderate pulmonary emphysema was also diagnosed.  

In August 2010 the Veteran complained that shortness of breath was becoming progressively worse, having started in 1969 when, according to his report, he was exposed to Agent Orange.  Symptoms had been especially worsening over the prior year, and the impressions were of a mild obstructive defect, a mild restrictive defect secondary to chest wall restriction, and untreated obstructive sleep apnea.

Chest x-ray in January 2011, with complaints of cough and congestion, indicated minimal atelectasis within both lung bases, and mild elevation of the right hernidiaphragm, but still no evidence of acute disease.  During an Agent Orange Registry examination in December of that year, the Veteran reported a history of COPD and that he used oxygen at night.  The Veteran noted that in 2010 "he was found to have a spot on his [right] lung" and that the pulmonologist did not think he was able to perform a biopsy, and so the Veteran was advised to get serial computerized tomography (CT) scans.  A complete physical examination revealed sleep apnea, but no lung disorders.

While the Veteran does not have the expertise to diagnose a lung disorder, his wife, a radiology technologist with more than a decade of experience, diagnosed the Veteran with COPD.  Although this diagnostic assessment carries weight in establishing the Veteran's current disorder, the mere presence of a lung disorder is not in question.  Rather, the record contains no probative evidence showing any connection between a current lung pathology and service.  COPD is not a disability that has been associated with exposure to herbicide agents.  Here, the only evidence suggesting a connection between a current lung disorder and service, are the Veteran's noncompetent lay statements to that effect.  

Accordingly, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hepatitis C

During his 2013 hearing, the Veteran testified that he was diagnosed with hepatitis at a facility in Galveston, Texas around 1990 or 1991, and was subsequently diagnosed with chemically induced hepatitis by a family physician.

While treatment records from 1990 or 1991 are absent, the Board recognizes that the Veteran may have chemically-induced hepatitis at that time.  However, without a current disorder during the period on appeal, service connection cannot be granted.  On radiographic consultation in December 2004, the Veteran reported his history of chemically-induced hepatitis, however CT scans of the abdomen showed the liver to be normal and without inflammation indicative of active hepatitis.

The Board finds that the Veteran does not have hepatitis now, nor has he had the disorder at any time during the period on appeal.  Thus, without a disorder to service-connect, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Heart Disorder

In February 2012, the Veteran claimed entitlement to service connection for "heart disease" without further specification.  It was during the 2013 hearing before the undersigned, that the Veteran's wife clarified that the current cardiac disorder for which the Veteran is seeking service connection is atherosclerotic vascular disease.  According to her, the Veteran's aorta has plaque, but studies have been unable to resolve whether current cardiovascular symptoms are due to atherosclerotic vascular disease or ischemia of the heart.

Service treatment records show that on report of medical history in June 1971 the Veteran affirmatively denied pain or pressure in the chest, palpitation or pounding of the heart, and high or low blood pressure.  A physical examination was normal with respect to the heart and vascular system.  Post-service treatment and diagnostic records show conflicting evidence regarding the nature of any current heart-related disorder, with an April 2005 imaging study following chest pain revealing the heart to be of normal size, though thickening of the artery wall in the form of aortic atherosclerosis was noted.

In January 2007, the Veteran was evaluated following multiple episodes of dyspnea and near-syncope occurring several times daily.  The Veteran reported that these symptoms had begun about two years prior.  It was noted that a 2004 electrocardiogram had been normal, and the etiology of his current dyspnea was "uncertain," though the physician was unable to "rule out a cardiac etiology such as coronary artery disease, dysrhythmia, and vasodepressor syndrome versus a neurologic process such as autonomic dysfunction complicated by mechanical obstruction."

Radiographic imaging in July 2008 again indicated a normal heart size, and the Veteran continued to complain of shortness of breath.  In January 2011 he reported cough and congestion; heart size continued to be normal, but aortic atherosclerosis was seen.  Finally, in July 2011, right and left heart catheterizations were performed on continuing complaints of increasing shortness of breath and decreasing exercise tolerance.  The Veteran endorsed histories of untreated elevated cholesterol and untreated obstructive sleep apnea, as well as Agent Orange exposure - though no statement was made suggesting a causal relationship between such exposure and the Veteran's symptoms.  Following the procedure, the impression was of normal right heart pressures and normal pulmonary artery pressures, and no evidence of pulmonary hypertension.  There was also no evidence for any intracardiac shunting, and coronary arteries were angiographically unremarkable, with normal left ventricular systolic function and normal end-diastolic pressures.  The evaluating physician commented that he "would recommend that alternative etiologies for the [Veteran's] symptoms be sought," suggesting that the Veteran "treat his sleep apnea as he is still a young man and could easily develop a pulmonary hypertension as he ages."

Based on the forgoing, it remains unclear whether the Veteran has any current cardiovascular disorder, or rather is experiencing symptoms associated with an unrelated etiology.  Irrespective of this question, however, there is no probative evidence which suggests any connection to service - including in July 2011 when the evaluation physician specifically recognized the Veteran's in-service exposure to Agent Orange.  And while the Board acknowledges the Veteran's wife's radiographic diagnostic abilities, neither she nor the Veteran are capable of making the complex medical determination necessary to link symptoms which developed in the early 2000s with in-service exposures more than 30 years prior.

Accordingly, the Board finds that the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Meniere's Disease

The Veteran has claimed service connection for Meniere's disease.  Service treatment records refect no complaints or treatment referable to symptoms indicative of Meniere's disease, and during his 2013 hearing before the undersigned the Veteran expressly denied having any such symptoms.  Rather, he reported that he was initially diagnosed with the disease some time in either 1994 or 1995, and that he first had associated symptoms just "several years before that."  
Generally, a veteran is competent to report on those matters which are capable of lay observation.  Layno v. Brown, 6 Vet. App. 465 (1994).  While symptoms which may be associated with Meniere's disease such as episodes of vertigo, tinnitus, and hearing loss, are capable of lay observation, the diagnosis of the disorder is a complex medical determination well beyond the scope of the Veteran's competence.  Thus, the Veteran's reports are admissible as evidence of his symptoms, although to the extent that he indicates that he has Meniere's disease, such an assertion is of little probative value.  And although he recalls having been diagnosed with the disease in the mid-1990s, there is no documentation of any such diagnosis within treatment records, and the Veteran's assertion of such a diagnosis approximately 20 years ago is of only limited weight.

Of great weight in showing that the Veteran has not had Meniere's disease at any time during the period on appeal, is the report of a VA examiner in January 2011 who considered the Veteran's in-service history and recognized that the Veteran does have tinnitus.  However, while the audiologist performed audiological tests, and commented on the Veteran's assertion that he was diagnosed with Meniere's disease in 1991 in describing his current diagnoses, she did not diagnose Meniere's disease.  While silence in a medical record generally cannot be used as affirmative evidence, in this case the Board reasonably infers that the absence of an audiological diagnosis in a report which identifies other audiological diagnoses, constitutes affirmative evidence that the Veteran does not have Meniere's disease.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011)

In September 2013, a private physician stated that the Veteran "also has Meniere's," but failed entirely to indicate how this conclusion was reached.  To the extent that the assessment is entirely without underlying support, the Board finds it to be of exceedingly low probative value - especially when compared with the evidence discussed above.

A necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board finds that the Veteran does not have Meniere's disease now, and though he may have been diagnosed with the disorder at some point in the past, he has not had the disorder at any time during the period on appeal.  Thus, the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Special Monthly Compensation due to the Need for Aid and Attendance

The Veteran asserts that the disorders claimed above render him in need of full-time care, and hence eligible for special monthly compensation (SMC) due to the need for regular aid and attendance.  SMC is payable at a specified rate if a veteran, as the result of service-connected disability is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b) (2014).
 
The criteria for determining that a veteran is so helpless as to be in need of "regular aid and attendance" are contained in 38 C.F.R. § 3.352(a) (2014).  Those criteria include:

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 
(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; 
(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 
(4) Inability to attend to the wants of nature; or 
(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

38 C.F.R. § 3.352(a).

None of those disorders claimed above have been service-connected, and during his 2013 hearing, the Veteran was asked by the undersigned whether the claim for SMC was "related to the [posttraumatic stress disorder] or the tinnitus," the only disabilities for which service-connection has been established.  In response to this question, the Veteran's then-representative indicated that the claim was related to his paralysis and other orthopedic disorders.

Although the Board recognizes that the Veteran's nonservice-connected disorders are severe and limiting, entitlement to SMC pursuant to the need for regular aid and attendance simply cannot be established when such a need is caused by nonservice-connected disorders.  Thus, the Veteran is not entitled to SMC based on a need for regular aid and attendance under 38 U.S.C.A. § 1114(l), and the claim is denied.


Entitlement to TDIU

The Veteran has asserted that he is incapable of following gainful employment as a result of "[t]he combination of [his] claimed disabilities."  See February 2012 Veteran's statement.  He has further asserted that "even if [his] combined disability rating fails to meet the requirements of 38 C.F.R. § 4.16(a), section 4.16(b) allow for extra-schedular ratings for unemployability for Veterans like me."  Id.  During his 2013 hearing, the Veteran's then-representative further clarified that his service-connected posttraumatic stress disorder (PTSD) additionally "comes into play with the [claim for] TDIU to some extent."

TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2014).  These are often referred to as the "schedular criteria" for an award of TDIU, and as an initial matter the Veteran does not meet these criteria as his only service-connected disabilities are PTSD (rated at 50 percent disabling ), and tinnitus (rated at 10 percent disabling).

However, where the schedular criteria requirements are not met, entitlement to TDIU may be nonetheless considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  Accordingly the Board, having been left to consider whether the Veteran's PTSD and tinnitus render him incapable of gainful employment, finds that they do not, and thus referral for extraschedular consideration is not warranted.

In reaching this conclusion, the Board notes that on VA examination in November 2010, the Veteran was not working and reported having been out of work since 1986 following the accident in which he broke his neck.  The examiner opined that "[t]he effects of [the Veteran's] mental condition are not the primary cause for him being unable to work but certainly have contributed to his difficulty adapting to his physical condition and status."  This conclusion was confirmed on VA examination two years later, in April 2012 when an examiner, after indicating that the Veteran no longer met the clinical criteria for a diagnosis of PTSD, stated that he was "currently unemployable due to severe osteoporosis in his spine," not a mental health disorder.  With regard to tinnitus, there is no evidence - including the Veteran's own assertions - suggesting that service-connected tinnitus has any impact on his employability.

Thus, as the Veteran does not meet the schedular criteria of 38 C.F.R. § 4.16(a), nor is he otherwise unemployable due to service-connected disabilities under 38 C.F.R. §4.16(b), entitlement to TDIU must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Notice letters were sent to the Veteran in September 2010 and March 2012, prior to the initial adjudication of the claims on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified the issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claims.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of medical treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  VA attempted to obtain records from the Social Security Administration (SSA), however in May 2014 VA was informed by the SSA National Records Center that the pertinent records "do not exist [and that] further efforts to obtain them will be futile.  The medical records have been destroyed," consistent with SSA's policy for retention and disposal of claims folders.  See Claims Folders Systems, Social Security Administration, Office of the General Counsel, Office of Public Disclosure, 68 Fed. Reg. 15784 (April 1, 2003).

The duty to assist was further satisfied by VA examinations in December 2010 and January 2011 during which examiners conducted physical examinations of the Veteran, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  While the examiner were not provided the Veteran's complete claims file for review, both examiner reviewed available treatment records and elicited histories from the Veteran regarding relevant symptoms.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  

The Veteran was not provided examinations regarding paralysis, hepatitis C, a cardiac, prostate, blood, or breathing disorders.  In disability compensation claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As a threshold matter, the record shows that the Veteran does not have hepatitis, bladder or prostate disorders.  To the extent that there is evidence of current diagnoses referable to respiratory, cardiac, or blood disorders, there remains no evidence - other than the Veteran's bare assertions - to connect such disorders to service, including exposure to Agent Orange.  With respect to the factor of relationship of current disability to service (or, by analogy, to a service-connected disability), the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

A conclusory generalized statement regarding the nexus between a disability and service is not enough to entitle a veteran to a medical examination under § 5103A(d)(2)(B).  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  "Since all veterans could make such a statement, this theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations as a matter of course in virtually every veteran's disability case."  Id.  As discussed above, service treatment records are silent as to any complaints or treatment referable to respiratory or cardiac symptoms.  Consequently, a VA examination as to the etiology of these claimed disorders is not warranted, even under the low threshold of McLendon.

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.
	
Finally, in April 2014 the Board remanded the immediate issue for additional development, specifically with instructions to contact that U.S. Social Security Administration (SSA) and obtain all available records relating to Social Security disability benefits provided to the appellant.  The RO made such a request, however in May 2014 the SSA National Records Center informed VA that they were unable to "send the medical records you requested.  Such records do not exist; further
efforts to obtain them will be futile.  The medical records have been destroyed."  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The unavailability of records, does not lower the legal standard for substantiating a claim, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  The foregoing decision has been undertaken with such an increased obligation in mind.

The Board finds that the RO substantially complied with the April 2014 remand directive in its attempt to located and associate SSA records as requested by the Board.  Thus, the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for arthritis is denied.

Service connection for paralysis is denied.

Service connection for a prostate and bladder disorders is denied.

Service connection for a blood disorder is denied.

Service connection for a lung disorder is denied.

Service connection for hepatitis C is denied.

Service connection for a heart disorder is denied.

Service connection for Meniere's disease is denied.

Special monthly compensation due to the need for aid and attendance is denied.

Entitlement to TDIU is denied.


REMAND

Service Connection for Dental Trauma

During his 2013 hearing, the Veteran asserted that loss of teeth was due to bone-loss in the jaw resulting from Agent Orange exposure.  In a January 2011 statement, the Veteran reported that "[i]n 1972 [he] had to have all eight front teeth plus five others pulled, not due to decay, but due to deterioration of bone."  The Veteran has indicated that records of such extractions have been destroyed and are hence unavailable for review.  Compensation for loss of teeth is available only where such loss is due to loss of substance of body of maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of the teeth, bone loss through trauma or disease, such as osteomyelitis, must be shown for compensable purposes.  

Service treatment records reflect that on entry into service in July 1968, the Veteran was missing no teeth other than three wisdom teeth.  His condition was otherwise normal on dental examination.  An April 1970 dental treatment note identified a chronic disorder of some kind "with extensive bone destruction in numerous areas," and further treatment notes describe the Veteran as a "very questionable case" with poor oral hygiene habits.

Given the suggestion of loss of bone from the jaw, and the Veteran's assertion that he had numerous teeth extracted soon after separation from service, the Board finds that a VA examination is necessary in order to assess whether such extractions are consistent with in-service bone loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by an appropriate examiner, for whom the entire claims file should be made available.  The examiner should determine whether the Veteran has any current chronic dental disorders, to include specifically identifying all missing teeth, and whether there is evidence of 13 extractions more than forty-five years ago.  The examiner should then answer the following questions:

a) Is it at least as likely as not (i.e., probability of 50 percent), that any missing teeth are due to loss of substance of the body of the maxilla or mandible without loss of continuity?

b) If so, is it at least as likely as not that the loss of substance of the body of the maxilla or mandible was incurred during service?

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


